In a petition for rehearing, plaintiffs urge that this decision "negatives and nullifies the law on this subject as laid down in the case of Issendorf v. State, 69 N.D. 56, 283 N.W. 783."
In this plaintiffs are mistaken. We cite and follow the Issendorf case. In the latter case, we were required to consider the phrase "struck by hail," and therein pointed out that when the amount of hail was "so small that it did no material damage" to the crop, then the crop was not "struck by hail" within the intent of the law.
In the case at bar, we are not defining the expression "struck by hail." We are considering the expression "material damage." It is the crop as it was on June 23 we have before us.
When material damage is thus caused to the crop, then the crop is struck by hail, no matter what may be the yield thereafter. The two cases are in harmony. The petition for rehearing is denied.
NUESSLE, BURKE, MORRIS and CHRISTIANSON, JJ., concur. *Page 782